    Case 1:19-cv-00660-MKB-SMG Document 86 Filed 07/23/20 Page 1 of 4 PageID #: 870




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           July 23, 2020




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                          Since my July 16, 2020 report to the Court, I have had a joint call with
           counsel for Federal Defenders, Inc., along with their representatives and with counsel for
Case 1:19-cv-00660-MKB-SMG Document 86 Filed 07/23/20 Page 2 of 4 PageID #: 871


                                                                                                      2

     the government and representatives of the Metropolitan Detention Center (“MDC”) and
     Metropolitan Correctional Center (“MCC”).1

                  This week, my conversations with the Federal Defenders and the
     government have focused on the following topics:

                      1.     The current status of in-person legal visitation at both institutions.

                     2.     The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

     II.      Telephonic Contact

                     The parties continue to schedule and facilitate legal phone calls under the
     Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
     Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
     one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
     Your Honor is aware, the parties have also made efforts to expand legal call hours
     beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

              A.      MCC

                    According to the information I have from MCC, MCC scheduled 114 calls
     between July 16 and July 22, 2020. 105 calls were completed, six were attempted but not
     completed, and three calls were cancelled for unknown reasons. MCC also reports one
     court call made in the same timeframe. The Federal Defenders report that as of July 21,
     2020, twenty-two calls were pending for more than 48 hours.

              B.      MDC

                    According to the information I have from MDC, MDC scheduled 266 calls
     between July 16 and July 22, 2020. 228 calls were completed, twenty-nine were
     attempted but not completed, six were cancelled or rescheduled, and three were cancelled
     for unknown reasons. Additionally, Federal Defenders report that, as of July 21, 2020,
     twenty-five call or VTC requests were pending for more than 48 hours, down slightly
     from twenty-seven requests pending on July 14 of last week. See ECF No. 81 at p. 2.

     III.     Videoconferencing

              A.      MCC

                    According to MCC records, there were twenty videoconferences
     scheduled to take place between July 16 and July 22, 2020. Fifteen were completed as
     scheduled, one was rescheduled, two were attempted but not completed, and two were
     cancelled for unknown reasons. MCC also reports one court videoconference completed


     1
         We held a call with the defendants on July 21, 2020 and a joint call on July 23, 2020.
Case 1:19-cv-00660-MKB-SMG Document 86 Filed 07/23/20 Page 3 of 4 PageID #: 872


                                                                                                    3

     in the same timeframe. The Federal Defenders report that as of July 21, 2020, sixteen
     VTCs were pending for more than 48 hours.

            B.      MDC

                    According to MDC records, there were forty-five video calls scheduled
     between July 16 and July 22, 2020. Forty-one calls were completed, three were
     attempted but not completed, and one was cancelled for unknown reasons. MDC also
     reported that 10 court VTCs were scheduled in the same timeframe, nine were completed
     and one was attempted but not completed because the inmate declined to participate.
     Federal Defenders reports that as of July 21, 2020, ten VTCs were pending for more than
     48 hours.

     IV.    Overflow Calls

                     The parties continue to discuss the issue of overflow calls, those call and
     VTC requests Federal Defenders have been unable to schedule for over 48 hours. In its
     report of July 22 the government noted several potential issues that may be impacting the
     overflow numbers and the need to explore these issues with plaintiffs. The parties had
     some discussion of these issues prior to and during the mediation call. They have advised
     that they will continue those discussions.

     V.     In-Person Visitation

                     The parties continue to discuss the logistics of in-person visitation. The
     MDC has made additional revisions to its plan based upon feedback from Federal
     Defenders. In today’s joint mediation call the parties continued to discuss specific
     details, and Federal Defenders were also able to provide comments upon the MCC’s
     revised plan. Discussions will continue through the mediation process. As previously
     noted, there will be a transition period between the guidance change allowing the
     resumption of in-person visitation and the implementation of the final plans, which will
     allow for further review and consultation between the parties. The government has
     indicated it intends to maintain the current system of remote access during this transition
     period. The parties are also working on several areas on their own through issue specific
     calls. These issues include discussion regarding a potential scheduling system for
     attorney client visits and questions about the facilities, as well as discussions about the
     overflow calls and inmates’ access to discovery.

                     The parties continue to discuss the possibility of a site visit prior to the
     beginning of in-person visitation. Federal Defenders have requested that such a visit, if
     authorized, take place as soon as possible. The government has not determined whether
     it can accommodate the request. Should a site visit be authorized the government has
     indicated it would schedule such a visit during the transition period. I will continue to
     discuss this issue with the parties.
Case 1:19-cv-00660-MKB-SMG Document 86 Filed 07/23/20 Page 4 of 4 PageID #: 873


                                                                                             4

     VI.    Legal Mail

                    Plaintiffs have asserted that, during a search of numerous cells at the MDC
     several weeks ago, several inmates had legal documents confiscated, damaged and
     destroyed. Federal Defenders have provided information on the specific inmates
     involved. The MDC has indicated it will look into issues of the handling of legal
     documents that arose during the search and work with counsel on the replacement of
     documents damaged or destroyed. The parties have indicated that they have had specific
     conversations, outside the mediation process, on this point and will continue to discuss
     this issue.

                                            Respectfully,


                                                 /s/ Loretta E. Lynch
                                            Loretta E. Lynch


     cc:    Sean Hecker, Kaplan, Hecker & Fink
            Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
            Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
            Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
            Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
            David Jones, U.S. Attorney’s Office (S.D.N.Y.)
